In an action to recover brokerage commissions for having produced a purchaser ready, able and willing to buy certain real property owned by defendant on terms to which defendant agreed, defendant appeals from a judgment in favor of plaintiff, entered on a decision after trial before an Official Referee, to whom the matter was referred to hear and determine. Judgment unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., MacCrate, Schmidt, Beldock and Murphy, JJ. [See post, p. 968.]